Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art, Sheng (TW I294810 B) in view of Hori (WO 2016/132768 A1), was presented in a previous Office Correspondence. Sheng and Hori teach limitations of a method for manufacturing a liquid-cooled jacket recited in claims 2 and 10 as discussed in previous Office Correspondences.
However the prior art does not teach or fairly suggest the flat distal end face of the stirring pin is inserted more deeply than the second butt portion and the outer peripheral surface of the stirring pin contacts the step side surface of the jacket main body by an offset amount N, where N is 0<N≤1.0 mm nor the flat distal end face is located above the second butt portion, the protrusion part of the stirring pin is inserted more deeply than the step bottom surface and the outer peripheral surface of the stirring pin contacts the step side surface by an offset amount N, where N is 0<N≤1.0 mm. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726       


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726